Citation Nr: 0114818	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-07 108	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for a seizure disorder 
secondary to the service-connected disability of 
encephalopathy due to trauma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1969 to 
January 1972

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 RO decision, which denied the 
veteran's claim of service connection for a seizure disorder.  
At this time, the RO also denied the veteran's claim for an 
increased rating for post traumatic stress disorder (PTSD); 
however, an appeal of this issue was not perfected by filing 
a substantive appeal.  As such, the only issue currently on 
appeal is entitlement to service connection for a seizure 
disorder.


FINDING OF FACT

The veteran is not currently diagnosed with seizures.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110 
(West 1991); 38 C.F.R. § 3.303, 3.310(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has a seizure disorder and that 
such disorder is attributable to his service-connected 
encephalopathy due to trauma.  The issue before the Board is 
whether service connection may be granted for the veteran's 
claimed seizure disorder secondary to his service-connected 
disability of encephalopathy due to trauma.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Secondary service 
connection will be granted when a disability is proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may be established for a disorder which is aggravated by a 
service-connected disability.  Allen v. Brown, 8 Vet. App. 
374 (1995).

The veteran's service medical records show that he was 
involved in a motorcycle accident while in service in 
November 1971.  As the result of this accident, he incurred a 
brain contusion and left acromio clavicular separation.  He 
did not undergo surgery.  However, he was nevertheless 
treated, and he improved considerably.  At separation in 
1972, only mild disability was shown in connection with the 
veteran's brain injury, as manifested primarily by a slight 
drop in I.Q. and slight change in personality.  It was noted 
that the veteran had changed from being reserved to becoming 
a jocular-type person.  No functional impairment in 
connection with the veteran's shoulder was noted. 

By a March 1973 RO decision, service connection for 
encephalopathy due to trauma was granted, and a 
noncompensable rating was assigned for such.  

By a March 1995 RO decision, service connection for Post 
Traumatic Stress Disorder (PTSD) was granted, and a 10 
percent rating was assigned for such.  (Since this March 1995 
decision, the veteran's rating has increased to 50 percent 
for PTSD with memory impairment secondary to a motor vehicle 
accident.)

In September 1996, the veteran sought treatment at the 
Houston VAMC after he experienced a burning sensation in both 
arms, followed by loss of vision, as he was getting up from a 
chair.  At this time, there was no loss of consciousness, and 
there were no convulsive movements.  According to the 
veteran, he had previously experienced a similar episode 
while at work in August 1996.  As a result, he sought 
hospital treatment, which included an EKG test, holt monitor 
and some blood work.  At discharge, the veteran was told that 
all of his tests were normal.

Subsequently, during his treatment in September 1996, the 
veteran first advised the examiner that he had been diagnosed 
with PTSD six months ago.  He then reported his previous 
history of having been in a motorcycle accident in 1971, 
wherein he was rendered unconscious.  He advised that there 
was no history of seizures in his family.  However, he 
indicated that he still had problems with remote memory 
associated with the accident, in addition to headaches and 
blurred vision.

Ultimately, the veteran was admitted for workup of a syncopal 
episode to rule out seizure disorder versus other brain 
pathologies.  He then had an MRI of the brain, as well as an 
EEG, and both were normal.  He also had liver function tests, 
B12 and folate for the memory workup, and these results were 
are normal.  Discharge diagnosis was listed as depression and 
syncopal episodes.

An outpatient treatment report from the Houston VAMC, dated 
in November 1998, shows the veteran presented at the 
emergency room with complaints of fainting lasting two days.  
He described three separately occurring episodes in which he 
experienced a feeling of nausea, then a warm feeling in his 
chest, light headedness, loss of visual and hearing 
sensations, and loss of consciousness.  It was noted that the 
episodes occurred while upright, either sitting or standing.  
According to the veteran, he experienced one such episode 
while at work.  It was noted that witnesses noted no jerking 
or seizure activity.  His EKG showed normal sinus rhythm and 
his ECG was normal.  He had a negative holter monitor.  A 
subsequent cardiac evaluation, which included a tilt-table, 
and electrophysiologic cardiac testing were unrevealing.  The 
examiner assessed that the veteran's syncope was likely 
vasovagal or orthostatic hypotension.  He noted that since 
the veteran was on several medications, such as terazosin and 
amitriptyline, the medication may have caused orthostatic 
hypotension, VASOVAGAL, possible carotid hypersensitivity, or 
brady arrhythmias.  Lastly, he noted that the veteran had 
undergone an extensive workup in the past to rule out 
transient ischemic attack (TIA), central nervous system 
causes, and seizure activity.

In June 1999, the veteran underwent a VA examination for the 
evaluation of suspected seizures.  At this time, he again 
relayed his medical history, to include a description of his 
November 1971, motor cycle accident.  Since that accident, 
the veteran advised that he had major memory difficulties, 
consisting of an inability to recall things he was asked to 
do at work and remembering people's names, to include family 
members.

The veteran also reported complaints of experiencing what was 
labeled as seizures.  According to the veteran, his seizures 
consisted of a funny feeling that began initially in his 
stomach.  The feeling was subsequently followed by a 
sensation that everything around him was going quiet and into 
a standstill.  After that, his vision dimmed and he lost 
consciousness.  Witnesses of these events have apparently not 
described any tonic clonic activity, although they have 
described him as pale and unresponsive during these episodes.  
The veteran has not had any bowel or bladder incontinence, 
and he has not had any episodes of tongue biting.  According 
to the veteran, he has not experienced any additional 
'episodes' since being place on the medication Tegretol.  He 
indicated that his last episode was in November 1998.  

Upon examination, no facial asymmetry or paresis was present.  
Normal sensation in all three branches of the trigeminal 
nerve was noted.  His neurologic examination was normal, 
except for some mild memory deficits.  A cranial nerve 
examination was normal with normal funduscopy.  There was no 
facial asymmetry or paresis, and normal sensation in all 
three branches of the trigeminal nerve were noted.  Motor 
examination revealed normal tone in all four extremities and 
normal muscle strength in all muscle groups of the upper and 
lower extremities graded at 5/5 on the MRC scale.  Sensory 
examination was grossly normal.  Deep tendon reflexes were 
physiologic and symmetric, and there were no pathological 
reflexes.  The veteran's cerebellar examination was deemed 
normal.  Lastly, his EEG showed some nonspecific changes, but 
was otherwise normal.  

The examiner's final diagnosis was that the veteran had 
unexplained syncopal episodes associated with what appeared 
to be an aura.  Seizures were suspected, but not proven.  The 
examiner noted there was currently a suspicion that the 
veteran's above-described episodes may have constituted 
pseudo seizures.  Irregardless, the examiner did not believe 
the veteran's episodes were in any way related to his 
service-connected PTSD or his motor cycle accident.  He 
indicated that it has been nearly 30 years since that 
accident and moreover, there was no evidence of any focal 
brain abnormalities on imaging or on EEG that could be 
attributed to sequelae from the motor vehicle accident.  
Hence, the etiology of the veteran's episodes remained 
unclear.

Written lay statements, dated in September and October 1999, 
reflect that various individuals have witnessed the veteran 
experiencing episodes similarly described by the veteran in 
his medical history reports.  According to one co-worker, the 
veteran passed out right in front of him while at work.  He 
described the veteran as very pale and sweaty.  When the 
veteran had occasion to pass out again, the co-worker advised 
seeking medical attention.  The co-worker also advised that 
he has experienced the veteran exhibiting incidences of 
forgetfulness.  In addition to the veteran's co-worker, 
another friend of the veteran also expressed that he too, has 
witnessed the veteran pass out and two separate occasions.  
He relayed an incident, which occurred at a Christmas party, 
wherein the veteran became light headed, dizzy and 
ultimately, passed out and landed on the floor.  According to 
the veteran's wife, she also witnessed the Christmas party 
incident.  She further advised, she has seen the veteran pass 
out on other occasions; however, since he has been on 
Tegretol, he has not passed out anymore to date.  He has 
however, continued to exhibit forgetful behavior, and there 
are occasions where he appears to be "spaced out."

In November 1999, the veteran submitted a written lay 
statement, wherein he questioned several of the findings 
contained in his June 1999 examination.  In this regard, the 
veteran also submitted various excerpts taken from the 
Nursing 1994 Drug Handbook, the Merck Manual of Diagnosis and 
Therapy, as well as an excerpt from the Traumatic Brain 
Injury Resource Guide.  

Based on the information contained in the Nursing 1994 Drug 
Handbook, the veteran alleged that he was prescribed the 
medication Tegretol for the precise purpose of the medication 
listed in the handbook, which was to stabilize neuronal 
membranes and limit seizure activity.

The veteran further alleged, that information contained in 
the Merck Manual supported his contention that trauma to the 
brain can result in seizures, irregardless if the seizures 
occur immediately, or at a later time.  In terms of trauma, 
the veteran was referring to his particular 1971 motor 
vehicle accident, which occurred in service.  He specifically 
quoted the portion of the Merck Manual, which stated that 
"head injuries with skull fractures, intracranial 
hemorrhages, focal neurologic deficits, or amnesia cause post 
traumatic epilepsy in 25% to 75% of cases.  Prophylactic 
treatment with anticonvulsant drugs after the head injury 
reduces probability of early post traumatic seizures during 
the first few weeks after the injury, but does not prevent 
the development of permanent post traumatic epilepsy months 
or years later."  Additional portions of information 
specifically quoted by the veteran also indicated that 
traumatic brain injury can also "significantly affect many 
cognitive, physical, and psychological skills."  'Because 
the frontal lobe of the brain is involved in many cognitive 
functions and is considered the emotional and personality 
control center, damage to this area can result in decreased 
judgment and increased impulsivity.'  In this regard, the 
veteran specifically emphasized that after his motor cycle 
accident, he went underwent a personality change in addition 
to his I.Q. dropping 11 points.

At an August 2000, hearing both the veteran and his spouse 
provided testimony regarding his claimed seizure episodes.  
According to the veteran, he developed seizures as far back 
as 1996, or 1993.  Both he and his wife advised that the 
medication Tegretol has successfully treated his condition; 
however, the veteran also expressed his concern that this 
medication may be adversely affecting his liver.

A review of the entire record reveals no evidence showing 
that the veteran experienced seizures during service, or 
within one year thereafter, and he does not contend 
otherwise.  More importantly, for purposes of establishing 
secondary service connection, there is no definitive post-
service medical evidence which reflects that the veteran 
currently has a seizure disability.  38 C.F.R. § 3.310 
(2000).

In light of the lay statements submitted on behalf of the 
veteran, in addition to his treatment reports, the Board 
acknowledges that the veteran has experienced symptomatology, 
which has required him to seek treatment at the VAMC.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992) (A lay 
person is competent to describe symptoms, but is not 
competent to offer evidence that requires medical knowledge 
such as a diagnosis.)  However, the medical evidence has not 
clearly established that the veteran has definitively 
experienced seizures.  Seizures were initially suspected, but 
after extensive examination and medical testing on more than 
one occasion, the condition was never proven.

When the veteran first presented for treatment of his 
symptoms in August 1996, his EKG test and holt monitor were 
normal.  In September 1996, the veteran gave a full account 
to his examiner, including advising him of his service 
connection for PTSD, as well as a previous motor cycle 
accident.  The veteran was admitted for workup of a syncopal 
episode to rule out seizure disorder versus other brain 
pathologies.  He then had an MRI of the brain, as well as an 
EEG, and both were normal.  He also had liver function tests, 
B12 and folate for the memory workup, and these results were 
normal.  Final diagnosis was listed as depression and 
syncopal episodes.  During his November 1998 examination, the 
examiner assessed that the veteran's syncope was likely 
vasovagal or orthostatic hypotension.  He noted that since 
the veteran was on several medications, such as Terazosin and 
Amitriptyline, the medication may have caused orthostatic 
hypotension, VASOVAGAL, possible carotid hypersensitivity, or 
brady arrhythmias.  At this time, additional extensive 
medical testing was again administered.  Such testing was 
either normal, or unrevealing.  Presently, this remains the 
case, as the veteran's most recent examination in June 1999, 
resulted in normal test results and a final diagnosis that 
the veteran had unexplained syncopal episodes associated with 
what appeared to be an aura.  Overall, the bulk of the 
medical evidence in this case shows that at the present time, 
the veteran has not been diagnosed with having a seizure 
disorder.  Therefore, service connection may not be granted 
if the claimed disability is not present.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Likewise, the veteran is 
precluded from entitlement to secondary service connection, 
as he has not established a seizure disability, which has 
been either caused or aggravated by his service-connected 
disabilities.  38 C.F.R. § 3.310(a); Allen v. Brown, supra.

In reaching this decision, the Board has considered the 
medical evidence submitted by the veteran.  For example, he 
has submitted evidence from a drug handbook, which indicates 
that the medication Tegretol is prescribed for purposes of 
limiting seizure activity.  Because Tegretol has been 
specifically prescribed to the veteran, he believes that it 
is reasonable to conclude that he therefore, has seizure 
activity.  However, as reiterated above, the veteran's nature 
of the veteran's symptomatology remains unclear.  Extensive 
examination and medical testing on more than one occasion, 
has not yet established that the veteran has definitively 
experienced seizures.  As reflected in the examiner's June 
1999 statement, "it has been difficult to adequately 
characterize those unusual events that he [veteran] has 
described and so far, despite aggressive and extensive 
workup, seizures have not been ruled in, or completely ruled 
out."

In this same regard, the June 1999 examiner further advised 
that despite the undetermined etiology of these events, there 
is no causal connection between the veteran's service-
connected motor cycle injury and the immediate episodes he 
has experienced.  The examiner indicated that it has been 
nearly 30 years since the veteran's accident and moreover, 
there was no evidence of any focal brain abnormalities on 
imaging or on EEG that could be attributed to sequelae from 
the motor vehicle accident.  Although the veteran alleges 
information contained in the Merck Manual supports his 
contention that trauma to the brain can result in seizures, 
irregardless if the seizures occur immediately, or at a later 
time, the Board finds that this evidence, standing alone, is 
too general and inclusive as to make the veteran's claim 
plausible.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  Further, the evidence from the Merck Manual is in 
direct contrast to the opinion of the medical professional 
who examined the veteran in June 1999, after reviewing the 
detailed facts and history pertinent to the veteran's 
particular case. Consequently, the article submitted by the 
veteran can not itself satisfy the nexus element of his 
claim.  Id.

Lastly, the Board considered the veteran's excerpts taken 
from the Traumatic Brain Injury Resource Guide, which 
indicated that traumatic brain injury can also 
"significantly affect many cognitive, physical, and 
psychological skills."  The veteran specifically emphasized 
that after his motor cycle accident, he underwent a 
personality change in addition to his I.Q. dropping 11 
points.  In this regard, the Board notes that the veteran's 
assertions have already been addressed by the RO, wherein he 
is currently service connected for PTSD with memory 
impairment secondary to a motor vehicle accident, and he has 
received a 50 percent evaluation for such.

The evidence in the veteran's case is not approximately 
balanced; rather, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a seizure disorder secondary to the service-
connected disability of encephalopathy.  Thus, the reasonable 
doubt doctrine does not apply. 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, it should also be noted that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA, the veteran and his representative were given 
notice of the information, lay evidence, medical evidence, as 
well as the legal criteria in the rating decision, statement 
of the case, and VA letters issued during the pendency of the 
appeal.  Moreover, the RO has made reasonable efforts to 
develop the record, in that the service medical records were 
obtained and associated with the claims folder, and they 
appear to be intact.  The record also includes the 
examination reports from the veteran's outpatient treatment 
at the Houston VAMC.  The veteran has also undergone a VA 
compensation examination, and a copy of the report has been 
associated with the file.  The has also been accorded the 
opportunity to submit additional information and evidence in 
the lay statements and medical treatise text.  Lastly, the 
veteran was scheduled for a personal VA Travel Board Hearing.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran in this case.  
Therefore, further development and further expending of VA's 
resources is not warranted.  See VCAA, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (to be codified as amended at 
38 U.S.C. § 5103A, 5107).


ORDER

Service connection for a seizure disorder secondary to the 
service-connected disability of encephalopathy is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

